Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	At paragraph [0001], line 1 of the specification, after “This application” please insert:--is a continuation of US application 16/479387, filed 7/19/2019, now US Patent 10,829,382, which is a 371 filing of PCT/US2018/014346, filed 1/19/2018, which--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment obviates the outstanding rejections made in the prior office action.  The amendment to claim 16 removes the necessity that alkali ions would be present in the composition of claim 1.  The patentability of the subject matter is expressed at page 4, paragraph 3 of the office action of 8/17/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732